25 F.3d 1047NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Wallace BUTLER, also known as Burton Wallace, Plaintiff-Appellant,v.TENNESSEE BUREAU OF INVESTIGATION;  Fayette County Sheriff'sDepartment, Defendants-Appellees.
No. 94-5082.
United States Court of Appeals, Sixth Circuit.
May 16, 1994.

Before RYAN and NORRIS, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
Wallace Butler, a pro se Tennessee prisoner, appeals a district court judgment dismissing his civil complaint filed pursuant to the Freedom of Information Act (FOIA), 5 U.S.C. Secs. 551-52.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking injunctive relief, Butler sued the Tennessee Bureau of Investigation and the Fayette County (Tennessee) Sheriff's Department requesting that the defendants produce copies of all documents concerning defendants' investigation of Butler from February 2, 1983, through April 13, 1983.  The district court dismissed the complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d) noting that the FOIA was not applicable to state agencies.


3
In his timely appeal, Butler essentially argues that he has a right under the FOIA to receive the requested documents.  Butler has moved for oral argument and the appointment of counsel.


4
Dismissal of a complaint pursuant to 28 U.S.C. Sec. 1915(d) is reviewed under the abuse of discretion standard.   See Denton v. Hernandez, 112 S.Ct. 1728, 1734 (1992).  A district court may dismiss a complaint as frivolous if it lacks an arguable basis in law or in fact.   Neitzke v. Williams, 490 U.S. 319, 325 (1989);   Lawler v. Marshall, 898 F.2d 1196, 1198 (6th Cir.1990).  Claims that lack an arguable basis in law include claims for which the defendants are clearly entitled to immunity and claims of infringement of a legal interest which clearly does not exist.   Neitzke, 490 U.S. at 327-28;   Lawler, 898 F.2d at 1199.


5
Upon review, we conclude that the district court did not abuse its discretion in dismissing Butler's complaint as frivolous.  The FOIA simply does not apply to state agencies.  5 U.S.C. Sec. 551(1).  Therefore, Butler's arguments are meritless.


6
Accordingly, we deny the requests for relief and affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.